Citation Nr: 1118597	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1943 to June 1945. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the above claim.

When this case previously before the Board in January 2008 and December 2010, it was remanded for further development.  In this regard, the Board notes that, in its January 2008 remand instructions, the Board directed the RO to adjudicate the issue of whether new and material evidence had been submitted to reopen the Veteran's claim for entitlement to service connection for hypertension and coronary artery disease (CAD) with angina, including as secondary to the Veteran's service-connected rheumatic heart disease (RHD).  Thereafter, in a September 2010 rating decision, the RO reopened the Veteran's claim for entitlement to service connection for hypertension and CAD with angina, including as secondary to RHD, and denied the claim on the merits.  In this regard, the Board notes that, to date, the Veteran has not filed a notice of disagreement to the September 2010 denial of service connection at the RO; however, the Board points out that the Veteran has until October 22, 2011, to do so.  

In April 2011, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  38 C.F.R. § 20.1304 (2010). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected RHD prevents him from engaging in substantially gainful employment.

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants a TDIU.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that, as a result of his service-connected RHD, he is unable to secure and maintain gainful employment, and as such, that he is entitled to a TDIU.  Specifically, the Veteran asserts that, due to his service-connected RHD, he is unable to handle the stress of working any type of job, sedentary or otherwise, and accordingly, that he is unemployable.  In support of this contention, the Veteran points to letters from two potential employers who reported that they were unable to hire the Veteran due to his heart condition because he would be unable to handle the stress of his work responsibilities.   

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

In this case, service connection is in effect for RHD, rated as 60 percent disabling, and rheumatic fever, rated as noncompensable.  As such, the Veteran's combined disability evaluation is 60 percent.  Accordingly, because his RHD is rated as 60 percent disabling, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a).  

At the outset, the Board notes that, in addition to his service-connected RHD and rheumatic fever, as noted above, the Veteran has other disabilities that have been found not to be service-connected.  Specifically, in March 2000 and September 2010, the RO denied the Veteran's claim for entitlement to service connection for hypertension and CAD with angina, including as secondary to the Veteran's service-connected RHD.  

A review of the record indicates that the Veteran was discharged from military service in June 1945, after a year and a half of service.  The Veteran's DD-214 shows that his primary military occupational specialty (MOS) was as a rifleman, and that when he entered service, he had eight years of grammar school, four years of high school, and one year of trade school in a wood shop.  Following separation from service, the Veteran worked for United Electric for three years, and then ran his own heating and air conditioning business for 40 years, from 1948 to 1988.  In this regard, the Veteran has reported that he had not planned on retiring in 1988 (i.e., at age 63), and that although he has since attempted to find further work in heating and air conditioning, as well as attempting to get a job doing sedentary work preparing taxes, he has been unable to obtain employment.  
      
In a December 2003 letter, Dr. Virginia Y. Gonzalez reported that the Veteran suffered from CAD, status-post myocardial infarction, and Class I mitral regurgitation, noting that the Veteran's distal posterior descending (coronary) artery was totally occluded, and that his right coronary artery had a small caliber vessel with diffuse disease.  Dr. Gonzalez then went on to report that, in her opinion, based on the foregoing, the Veteran was not able to perform work of any type.  

Thereafter, in February 2004, the Veteran was afforded a VA examination to determine the degree of occupational impairment attributable to his service-connected disabilities.  At the outset of the examination report, the examiner indicated that he had reviewed the Veteran's claims file, noting that the Veteran had a past medical history significant for chronic low back pain, hypertension, gastro-esophageal reflux disease (GERD), depression, CAD, and mild valvular heart disease.  The examiner also noted that the Veteran had a past surgical history 


significant for right inguinal hernia, appendectomy, laparoscopic cholecystectomy, right shoulder reconstruction surgery, and lumbar diskectomy for a herniated disk.  Additionally, the examiner noted that the Veteran had a myocardial infarction in 1999, but that to date, he had no history of congestive failure and had not experienced any recurrences of RHD or undergone any heart surgery (i.e., coronary artery bypass grafting, valvular surgery, or angioplasty).  Finally, the examiner noted that the Veteran had undergone cardiac catheterization in December 2003, which revealed CAD and Class I mitral regurgitation.  

At his examination, the Veteran reported that he had an eleventh grade education, had served as an infantryman in the Army from 1943 to 1945, and had been discharged due to his RHD.  The Veteran also reported that, after separation from service, he ran his own business selling, installing, and repairing air conditioners until 1988, when he retired.  Further, with regard to his cardiac symptomatology, the Veteran reported that he experienced shortness of breath, occasional dizziness, and occasional chest pain.  

After discussing the Veteran's pertinent medical history and the findings of his physical examination, the examiner provided the opinion that the Veteran's service-connected RHD did not prevent him from gainful employment in a light duty job.  In this regard, the examiner stated that, while the Veteran's service-connected RHD, in addition to his nonservice-connected disabilities of degenerative arthritis of the lumbar and cervical spine, status-post lumbar diskectomy with chronic low back pain; status-post right shoulder reconstruction surgery with a slight decrease in range of motion; hypertension; GERD; depression; and CAD prevented him from being gainfully employed in a job requiring heavy activity, such as that required in his previous employment installing and repairing air conditions/heaters, these disabilities did not prevent the Veteran from being gainfully employed in a light duty job.  Moreover, the examiner stated that the Veteran was able to perform light duties that did not require heavy lifting or exertion, such as those duties required in an office-type environment.  



Subsequently, in an April 2005 letter, a potential employer, R&S Refrigeration, a heating and air conditioning company, reported that the Veteran had applied for a position, but that he had not been hired because the company felt that his heart condition rendered him unable to do the work required of him.  In this regard, the letter stated that the stress of the job requirements would be too much for the Veteran.  Similarly, in another April 2005 letter, a different potential employer, a C.P.A. firm, reported that they were unable to hire the Veteran because the daily stress level at the firm would be too great for him given his heart condition.   

Thereafter, in June 2006, the Veteran was afforded a VA heart examination.  At that time, the Veteran again reported that he had served as an infantryman in the Army and had been discharged due to his RHD.  The Veteran also reported that, after separation from service, he ran his own business selling, installing, and repairing air conditioners until approximately 1989, when he retired.  In this regard, the Veteran stated that he had not planned on retiring when he did.  Moreover, the Veteran reported that, due to his heart condition, he had since been unable to obtain further employment, noting that he had recently applied for jobs in three different fields, including a sedentary-type job doing tax preparation, but had been turned down due to his heart condition.  Finally, the Veteran stated that, due to his cardiac conditions, he continued to experience episodes of angina approximately six times a month and problems with dyspnea on minimal exertion.  

With regard to the impact of the Veteran's service-connected heart condition on his daily and occupational activities, the examiner noted that the Veteran was currently unemployed, and was currently only able to tolerate light activity housekeeping (i.e., fixing a meal) for approximately ten minutes at a time.  Moreover, the Veteran reported that, while he was able to do some limited yard work (i.e., using the rider-mower), he was not able to do the trimming or any major home repairs.  Further, with regard to recreational activities, the Veteran reported that he was no longer able to play golf or walk for recreation and/or exercise.  After providing a brief summary of the Veteran's treatment to date and the findings of her physical examination, the June 2006 examiner diagnosed the Veteran with RHD, and provided the opinion that the Veteran's dyspnea on exertion was at least as likely as not secondary to his service-connected RHD.  However, the examiner also noted that the Veteran was currently undergoing treatment for CAD and hypertension, and provided the opinion that the Veteran's recurrent angina and corresponding use of nitroglycerin was for his CAD, not his RHD. 

Thereafter, in August 2010, the Veteran was afforded another VA heart examination.  At the outset of the examination report, the examiner indicated that she had reviewed the Veteran's claims file, noting that the Veteran had a past medical history that was significant for RHD; rheumatic fever in 1944; benign essential hypertension, which manifested in July 1995; hypertensive heart disease, which manifested in July 1995; CAD, status-post triple coronary artery bypass graft in April 2004, which manifested in 1997; status-post permanent pacemaker placement in 2000 secondary to sick sinus syndrome; benign prostatic hypertrophy; a seizure disorder, which manifested in November 2009; and GERD.  Additionally, at his examination, the Veteran reported that, following separation from service, he had worked for United Electric for three years, and then became self-employed with an air conditioning and heating business for over 30 years until he retired in 1988.  

After discussing the Veteran's pertinent medical history and the findings of her examination, the examiner diagnosed the Veteran with a history of rheumatic fever related to military service, as well as RHD secondary to rheumatic fever, which was manifested by mild valvular heart disease involving the mitral, aortic, and tricuspid valves.  In this regard, the examiner noted that, according to the echocardiogram results of record, all of the Veteran's valvular disease to date had been estimated as mild.  Additionally, the examiner noted that the Veteran's current echocardiogram showed only mild mitral, aortic, and tricuspid regurgitation.  

Subsequently, in February 2011, an addendum opinion to the August 2010 VA examination was obtained addressing the degree of occupational impairment attributable to the Veteran's service-connected disabilities.  At the outset of the opinion, the August 2010 examiner again indicated that she had reviewed the Veteran's claims file, noting that, according to the Veteran's self report, he had previously been self-employed in air conditioning and heating until 1988, when he retired.  The examiner then went on to provide the opinion that it was not at least as likely as not that the Veteran's service-connected RHD rendered him unemployable (i.e., made him unable to secure or follow a substantially gainful occupation).  In support of this opinion, the examiner reported that every echocardiogram of record from 1944 to 2010 showed that the Veteran's RHD was mild and stable, and as such, his RHD did not have an adverse affect on his heart valve and did not cause hemodynamic compromise.  Further, the examiner reported that the only intervention that would be needed for treatment purposes was to follow the Veteran's mild valvular disease on a serial echocardiogram until it was ascertained that intervention with a valve replacement or some other procedure was needed; however, the examiner stated that, to date, the Veteran's RHD-related valvular heart disease had not advanced to that stage.  Finally, the August 2010 examiner provided the opinion that, based solely on the Veteran's service-connected diagnosis of RHD, he was considered able to work, reporting that the Veteran's current problems were instead due to completely different cardiac conditions, namely CAD and hypertension.  

Finally, in an April 2011 letter, Dr. Gonzalez reported that she disagreed with the August 2010 VA examiner's conclusion that the Veteran's RHD had been mild from 1944 to 2010.  In this regard, Dr. Gonzalez reported that the results of an echocardiogram dated in May 2003, which was conducted in relation to the Veteran's RHD, were inconclusive.  Specifically, Dr. Gonzalez stated that the May 2003 echocardiogram was of poor quality, with the aortic, mitral, tricuspid, and pulmonic valves poorly visualized.  

On this record, the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected disability, and namely, his service-connected RHD.  In making this determination, the Board acknowledges that, in February 2004, a VA examiner provided the opinion that, while the Veteran's service-connected RHD, in combination with his nonservice-connected disabilities, prevented him from being gainfully employed in a job requiring heavy activity, such as that required in his previous employment installing and repairing air conditions/heaters, his service-connected RHD did not prevent him from being gainfully employed in a light duty job (i.e., a job in an office-type environment).  Significantly, however, the Board points out that, subsequently, in June 2006, another VA examiner reported that, due to his service-connected heart condition, the Veteran was only able to tolerate light activity for approximately ten minutes at a time.  Moreover, the Board notes that, in support of this opinion, the June 2006 examiner noted that the Veteran had dyspnea on minimal exertion, and went on to provide the opinion that the Veteran's dyspnea on exertion was at least as likely as not secondary to his service-connected RHD.  

Moreover, the Board highlights that, insofar as all of the Veteran's specialized training (i.e., trade school in wood working) has been for heavy activity jobs, and because all of the Veteran's work experience to date has been in heavy activity jobs (i.e., performing the duties of a rifleman during service, working for an electric company for three years, and working in heating and cooling for 40 years), it is unlikely that the Veteran has the education, specialized training, and/or work experience required for a such a light duty job.  

The Board acknowledges that, in February 2011, the August 2010 VA examiner provided the opinion that, based solely on the Veteran's service-connected diagnosis of RHD, he was considered able to work, noting that the Veteran's current problems were instead due to CAD and hypertension.  Significantly, however, because the examiner failed to provide any explanation or rationale for her conclusion that the Veteran's "current problems" were due CAD and hypertension rather than his service-connected RHD, the Board finds this opinion to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Accordingly, considering all of the evidence of record and applying the doctrine 

of the benefit of the doubt, the Veteran's claim of entitlement to a TDIU is granted.  38 U.S.C.A. § 5107(b).



ORDER

A total disability rating based on individual unemployability is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


